Mb. Justice Chyteaus delivered the opinion of the óourt. The disposition of this case depends wholly upon the situation of Mrs. Coffin, at her mother’s death, with reference to the property and the indebtedness upon the Building Association mortgage. Mrs. Hammond took title with both actual and constructive .notice. Wright, it appears, acted for and on behalf of Mrs. Hammond. We consider the claim in the hands of Susan F. G-unsolus precisely the same as if it were held by Mrs. Hammond. Originally Mrs. Coffin devoted the property to the payment of the indebtedness. We know nothing about the consideration in the transaction whereby the property passed from Mrs. Coffin to her mother, except that it recited a consideration of $10,000, and it appears that Mrs. Snell, as purchaser and as part of the transaction, assumed the Building Association mortgage, then of record against the property. The deed between the parties stated that she assumed it as an “encumbrance” of record against the property. The assumption, in this form, cannot be separated from but must be taken as part of the consideration for the property. As between these two parties the property was the primary fund for the payment of this indebtedness. Mrs. Snell received from Mrs. Coffin the land burdened with the encumbrance. Had no mention been made, in the deed, of the encumbrance, the encumbrance, as between the two, would not have followed the land, but it would have been Mrs. Coffin’s legal duty to relieve the land therefrom. For the title to the land, burdened, Mrs. Snell paid $10,000. She assumed the encumbrance but she did not agree to pay to the Building Association the debt as an obligation of her own. Other than as an encumbrance she did not, as between the two, by the particular language used, assume any liability by reason of the indebtedness of Mrs. Coffin, her grantor. Had Mrs. Snell died the day after she received the title, Mrs. Coffin would not then have been entitled to a reversion of the property, free and clear of this encumbrance. From the language used in this instrument we are not justified in deducing any intention to pay. Such intention is not expressed therein and courts do not, under pretense of construction, add to the contracts that parties have themselves made. If Mrs. Snell had suffered the property to be foreclosed and sold in payment of the indebtedness, Mrs. Coffin would have been entitled to no remedy against Mrs. Snell upon this form of assumption. Mrs. Snell did not covenant to pay the indebtedness. She merely, as part of the consideration, “assumed it, as an encumbrance * * * against the property. ’ ’ Mrs. Coffin, in her deed, inserted a provision that in the event she survived Mrs. Snell the title to the property should revert to her, Mrs. Coffin, the grantor. No language used in this provision for reversion expresses the idea that in case of the death of Mrs. Snell, the grantee, before the maturity of the encumbrance, the property-should revert to Mrs. Coffin, free and clear of this encumbrance. We can imply no such idea or intention, merely from the provision that Mrs. Snell, in the purchase, assumed the encumbrance. By so doing we would imply a contract the parties did not make and that Mrs. 'Snell agreed to something which might be impossible of performance by her. Suppose the Building Association were not willing to accept payment otherwise than as it had contracted with Mrs. Coffin to be paid? Now that Mrs. Snell is dead, so that the property has reverted to Mrs. Coffin, no equitable consideration and no promise to pay the indebtedness, independent of the property, or to preserve the property for Mrs. Coffin, express or implied, appearing, we see no reason, legal or equitable, why Mrs. Coffin should recover from the estate of her mother the indebtedness to the Building Association. Language in a deed must be construed most strongly against the grantor. The deed we are now concerned with is Mrs. Coffin’s deed. We cannot infer, from the language used, that it expresses on the part of Mrs. Snell an intention to pay Mrs. Coffin the amount of the consideration she did pay and, in addition, a promise to clear the property from encumbrance. There is certainly no language clearly expressing such promise. Mrs. Coffin, the maker of the deed, is entitled to no benefit from intendments and inferences, in her favor, in the construction of the language used. Mrs. Snell did not, according oto the language used, assume the indebtedness, except as an encumbrance. So far as any promise to Mrs. Coffin, by reason of the language used in the deed, is concerned, Mrs. Snell might, by extension or otherwise, have continued the existence of the encumbrance .as long as she lived. Mrs. Coffin’s conveyance of the property to another, under the circumstances here shown, gave that other no greater rights against Mrs. Snell than Mrs. Coffin herself had, in respect to that indebtedness. We are of the opinion that the courts below have extended to the language used, as against Mrs. Snell, the grantee, a meaning greater than it can bear and imputed to her a promise beyond what the language of the deed fairly imports. Therefore the judgment of the Circuit Court is reversed, and this cause is remanded to the Circuit Court with directions to allow the prayer of the petition. Reversed and'remanded with directions.